                In the United States District Court
                     for the District of Kansas
                           _____________

                     Case No. 20-cr-40004-TC
                         _____________

                   UNITED STATES OF AMERICA,

                               Plaintiff

                                   v.

                  SHAWN LAMAR WHITMORE, JR.,

                             Defendant
                          _____________

                MEMORANDUM AND ORDER

    The United States charged Shawn Lamar Whitmore, Jr., with one
count of bank robbery under 18 U.S.C. § 2113(a)(d) and one count of
using, carrying, and brandishing a firearm during and in relation to a
crime of violence under 18 U.S.C. § 924(c)(1)(A). Doc. 11 at 1–2.
Whitmore moves to exclude evidence obtained during his arrest, Doc.
47, and from his cell phone, Doc. 49. For the following reasons,
Whitmore’s motion to exclude evidence from his arrest is denied, and
Whitmore’s motion to exclude evidence from his cell phone is granted
in part and denied in part.

                               I



    A lone gunman robbed the Intrust Bank on December 28, 2019,
and took $69,054.11. During the robbery, bank employees witnessed
the suspect speaking with someone on his cell phone as if he were
communicating with an accomplice. The suspect stole one of the bank
employee’s cars and ultimately evaded capture. Authorities later on
came to believe that Whitmore was responsible for the robbery and,
following his arrest, filed charges against him. Doc. 1.




                                   1
    Whitmore personally appeared at the April 22, 2021, hearing on
his two suppression motions. Doc. 70. During that hearing, the Gov-
ernment presented four witnesses: FBI Task Force Officer Patrick
Salmon, Topeka Police Department (“TPD”) Detective William
Ackerly, Kansas Highway Patrol (“KHP”) Josh McQuitty, and former
FBI Task Force Officer Sam Harvey. The parties successfully moved
for the admission of three exhibits: Gov. Ex. 1, Gov. Ex. 2, and Def.
Ex. 100.

    A few days after the hearing, Defendant submitted a notice of au-
thority to address the collective-action doctrine he raised during the
hearing. Doc. 71. That same day, the Tenth Circuit issued a decision
directly addressing arguments similar to those raised by the parties. See
United States v. Cotto, 995 F.3d 786, 796 (10th Cir. 2021). The parties
were invited to submit supplemental briefs addressing that decision.
Doc. 72. Both did, and the Court has considered those additional
briefs. Docs. 74 & 78.



    Whitmore makes two basic Fourth Amendment arguments. First,
he contends that his arrest—and, therefore, the resulting search of his
person and vehicle—was unreasonable because it was performed with-
out a warrant. Doc. 48 at 3. Second, he contends that a subsequent
warrant, which permitted a search of his mobile phone, was invalid.
He argues the warrant failed to justify any basis for seeking evidence
that might show he was involved in other, unrelated commercial rob-
beries and because the execution exceeded the defined scope because
the warrant did not specifically authorize searching any data (e.g., inter-
net search history) beyond communications, photos, and videos. Doc.
50 at 8–10. The following describes only the facts pertinent to the legal
issues raised. See, e.g., United States v. Snow, 82 F.3d 935, 942 (10th Cir.
1996) (factual findings of district court accepted unless clearly errone-
ous).

    1. A few days after the Intrust Bank was robbed, Whitmore’s father
(“Whitmore Sr.”) went to the TPD to report that his son may be re-
sponsible for the robbery. His suspicion was aroused when law en-
forcement released images of the robber on social media that he be-
lieved looked like his son. He also gave TPD a sum of money that
Whitmore had recently and unexpectedly given him, a torn money
band that was later connected to Intrust Bank, and a gun he thought
Whitmore used in the robbery.



                                     2
    According to an affidavit that FBI Task Force Officer Sam Harvey
later filed, the TPD and FBI agents made Whitmore their primary sus-
pect in the Intrust robbery based on those items and on additional in-
formation Whitmore Sr. provided. Whitmore Sr. claimed he saw his
son and two other people in his garage after the robbery. And
Whitmore Sr. claimed to find a gun he thought was used in the robbery
in Whitmore’s laundry basket in his room at Whitmore Sr.’s house.
Whitmore Sr. also showed the investigators a text conversation in
which Whitmore advised his father not to say anything to anyone
about the bank robbery when questioned.1 With Whitmore Sr.’s con-
sent, TPD searched the garage and Whitmore’s bedroom. During the
search, TPD discovered numerous large paper clips in the garage.

    Based on the information Whitmore Sr. provided, TPD sought and
received a state-court-issued “ping warrant” to locate Whitmore’s cell
phone. That search located Whitmore near Denver, Colorado, travel-
ing east on Interstate 70. Armed with that location data, Salmon noti-
fied KHP that they were seeking a specific car thought to contain
Whitmore, who they believed had committed the Intrust Bank rob-
bery. KHP passed that information to Lieutenant Josh McQuitty, who
was parked on I-70 near where the ping returned Whitmore’s location.
McQuitty spotted the car and performed a “felony stop” around 2:29
p.m. at mile marker 60 in Thomas County, Kansas.

    After stopping the vehicle, McQuitty immediately handcuffed the
driver (Whitmore), searched his pockets, and seized his wallet.
McQuitty confiscated an unknown amount of money. Before towing
the vehicle, troopers also performed an inventory search by photo-
graphing what they found in the vehicle, including more cash and a
handgun. Later that evening, McQuitty obtained a search warrant for
the vehicle from a state-court judge in Thomas County.

    Unbeknownst to the KHP Troopers at the time of the arrest, FBI
officers had applied for an arrest warrant earlier that day. By coinci-
dence, a federal magistrate judge had approved and signed that warrant




1During the hearing, it became clear that there may be credibility issues relative to
Whitmore Sr.’s motivation and/or ability to recall details. There was, however, no
evidence suggesting that any of the law enforcement officers harbored any misgivings
about the information when it was provided.




                                         3
around 2:30 p.m. Salmon testified that he received the signed warrant
around 2:44 p.m.

     2. Months later, Harvey applied for and received another warrant
to search Whitmore’s iPhone S, Model A1633. Doc. 50-2 at 3. The
warrant not only authorized a search of Whitmore’s phone for evi-
dence associated with the Intrust Bank robbery but also records in-
cluding the “types, amounts taken, dates, places, and amounts of spe-
cific targeted commercial business locations associated with armed
robberies” and “any information related to witnesses or co-conspira-
tors of robberies.” Id. at 4.

     Whitmore contends the search of his cell phone violates the Con-
stitution in two distinct ways. Doc. 50 at 3–13. First, he argues the
warrant is insufficiently particular because it permits searching all the
phone’s contents, including things like internet search history. Second,
he argues it is overbroad because Harvey’s affidavit failed to provide
any facts to establish probable cause to investigate other, unrelated,
and unspecified robberies.

    Harvey’s supporting affidavit explained the circumstances causing
him to believe Whitmore committed the Intrust robbery. Doc. 50-1.
Among other things, the affidavit described how cell phones are gen-
erally used to plan, execute, and conceal criminal acts, and specifically
stated that the Intrust robbery suspect appeared to use his cell phone
to communicate with an accomplice during the robbery. But the affi-
davit did not—as Harvey conceded at the suppression hearing—in-
clude any facts or circumstances surrounding other commercial rob-
beries or why he believed Whitmore might be connected to them. Nor
did the affidavit describe or explain the basis for Harvey’s decision to
include evidence of other robberies in the requested search list. The
Magistrate Judge issued the search warrant as requested based solely
on the affidavit.

    Based on that warrant, law enforcement seized all the phone’s con-
tents to search for the specified information, including the commercial
robbery material. Counsel explained at the hearing that certain evi-
dence unrelated to the Intrust robbery was located under the “other
robberies” subsections and, unless suppressed, will likely lead to addi-
tional charges against Whitmore.




                                   4
                                 II

     Whitmore’s motions are granted in part and denied in part. Specif-
ically, his motion to exclude evidence from his arrest is denied. With
respect to the search of the cell phone, the affidavit provides no prob-
able cause for seeking evidence of other, unspecified commercial rob-
beries. But, because those provisions are severable, the remaining evi-
dence obtained from the search of his phone is permissible.



    The Fourth Amendment guarantees “[t]he right of the people to
be secure in their persons, houses, papers, and effects, against unrea-
sonable searches and seizures.” U.S. Const. amend. IV. As a result, an
arrest under a warrant authorized by a neutral, detached magistrate is
presumptively reasonable. See Katz v. United States, 389 U.S. 347, 357
(1967). Although a warrant for Whitmore’s arrest might have been ap-
proved when McQuitty placed him under arrest, the Government con-
cedes McQuitty was unaware of the warrant until after the arrest oc-
curred. As a result, this was a warrantless arrest.

    A warrantless arrest is reasonable under the Fourth Amendment if
there is probable cause to believe that a felony criminal offense has
been or is being committed. See generally United States v. Watson, 423 U.S.
411, 417–18 (1976). Probable cause exists when the facts, circum-
stances, and knowledge sufficiently supported a prudent law enforce-
ment officer’s belief—evaluated in light of how those circumstances
would appear to a trained officer—that the arrested individual had
committed the particular offense. See generally United States v. Cruz, 977
F.3d 998, 1004 (10th Cir. 2020), cert. denied, No. 20-7423, 2021 WL
1241017 (S. Ct. Apr. 5, 2021) (citing, e.g., Beck v. Ohio, 379 U.S. 89, 91
(1964)). This standard is satisfied when, based on the totality of the
circumstances, there is a probability or substantial chance of criminal
activity; it does not require an actual showing of such activity. Id.

    1. Whitmore’s request for suppression is denied because, even as-
suming he was arrested in the moments before the warrant was issued,
there was probable cause to arrest him for the Intrust robbery.
Whitmore Sr. not only identified Whitmore as the Intrust robbery sus-
pect shown in social media photos, but he also provided significant
information plausibly connecting his son to that robbery. Law enforce-
ment largely corroborated his information through a brief




                                      5
investigation.2 That established probable cause. See United States v.
Danhauer, 229 F.3d 1002, 1006 (10th Cir. 2000) (“When there is suffi-
cient independent corroboration of an informant’s information, there
is no need to establish the veracity of the informant.”).

     At the hearing, Whitmore suggested that even if the FBI had prob-
able cause to arrest, McQuitty—who arrested him—did not. See also
Doc. 71 at 2–3. Tenth Circuit precedent forecloses that argument. See
United States v. Chavez, 534 F.3d 1338, 1348 (10th Cir. 2008). In Chavez,
the Tenth Circuit held that where one officer has “all the requisite
probable cause components,” he can impute that information verti-
cally to another officer. Id. at 1347. Under the “collective knowledge
doctrine,” an officer can reasonably initiate a traffic stop and search
under the Fourth Amendment’s automobile exception—even without
knowing the facts giving rise to the probable cause—when another
officer directs them to. Id. at 1345–46; see also United States v. Whitley,
680 F.3d 1227, 1234–35 (10th Cir. 2012).

    The hearing confirmed that McQuitty’s arrest was justified.
Salmon testified that he asked KHP officers to look for an eastbound
vehicle (which he described) on I-70 because the FBI believed a bank-
robbery suspect named Shawn Whitmore, Jr. was using it. See also Doc.
48 at 1. Salmon further informed KHP that the FBI obtained a state
court warrant for GPS pings from Whitmore’s cell phone and was
monitoring it as he traveled into Kansas. McQuitty testified that his
captain told him the car contained a possibly armed bank-robbery sus-
pect, to stop the vehicle if he could, and to hold the occupants for the
FBI. McQuitty and his troopers complied and, ultimately, McQuitty
observed the vehicle, stopped it, and, upon confirming that one occu-
pant was Whitmore, arrested him. McQuitty therefore had an adequate
basis to rely on the FBI’s probable cause to arrest Whitmore. See United
States v. Latorre, 893 F.3d 744, 754–56 (10th Cir. 2018) (applying the
collective knowledge doctrine to support a stop even though there
were arguably four distinct vertical relationships).

    2. Whitmore also alleges that any evidence seized following his ar-
rest should be suppressed. Those arguments likewise fail.


2For example, Salmon testified that large paper clips found in Whitmore Sr.’s garage
are commonly used to secure currency, and the affidavit states that Intrust Bank
confirmed that the money band Whitmore Sr. gave to Ackerly came from Intrust.




                                         6
    For one thing, searching Whitmore at the scene was a permissible
search incident to a lawful arrest. Whitmore concedes as much. Doc.
48 at 3. As a result, there is no basis to suppress any of the evidence
allegedly seized from his pockets at that time, including his wallet and
an unknown amount of currency. See id. at 2.

    So, too, was the subsequent vehicle search. That search proceeded
in two phases. McQuitty testified that he called a tow vehicle to remove
Whitmore’s car from I-70, conducted an inventory search per KHP’s
policy before the tow truck arrived, and then personally observed the
car’s delivery to the Thomas County Sheriff’s office. That inventory
search was reasonable. See United States v. Taylor, 592 F.3d 1104, 1108
(10th Cir. 2010) (citing Colorado v. Bertine, 479 U.S. 367, 374 (1987)).

    Additionally, the search of the vehicle once it had been removed
from the interstate highway was permissible. McQuitty sought and ob-
tained a warrant from a state court judge in Thomas County, Kansas,
which authorized a vehicle search for evidence of both bank robbery
under 18 U.S.C. § 2113(d) and unlawful distribution of controlled sub-
stances under Kan. Stat. Ann. § 21-5705. Gov. Ex. 4. Seizure of evi-
dence under that warrant was permissible. See California v. Acevedo, 500
U.S. 565, 579 (1991) (police need only probable cause to search con-
tainers within an automobile); cf. United States v. Cantu, 405 F.3d 1173,
1178 (10th Cir. 2005) (noting that courts are more likely to affirm an
officer’s determination of probable cause when backed by a search
warrant) (internal citations omitted).

   Whitmore makes no plausible argument that any of these searches
were impermissible. As a result, his Motion to suppress the evidence,
Doc. 47, is denied.



     Whitmore also argues that the Government’s search of his cell
phone was improper. Doc. 50. His concerns are varied but are gener-
ally directed at overbreadth. He seeks suppression because “the war-
rant permitted a search for evidence of offenses not mentioned in the
affidavit.” Id. at 3, 5 (identifying two subsections focusing on other
robberies and arguing there was no probable cause to search for those
crimes). But he also contests, even for the Intrust robbery, where on
his phone officers could search and what types of information they
could look at (e.g., internet search history). That lack of clarity rendered
the warrant—according to Whitmore—insufficiently particular and




                                     7
overly broad. Id. at 6–13; see also id at 14–15 (arguing that using a fo-
rensic tool, officers searched the entire phone and all data).

    These arguments will be considered in two categories: particularity
and overbreadth. First, Whitmore argues the warrant is completely de-
fective because the warrant failed to particularly describe where the
search could occur. And second, Whitmore argues that, even assuming
the warrant is sufficiently particular, there was insufficient probable
cause to search for other commercial robberies.

     1. Whitmore’s particularity argument is not convincing. The war-
rant identified the device, the types of information sought, and the
specific federal crime. See Doc. 50-2 at 3–5. That is all the law requires.

    a. To conduct a search for evidence, law enforcement generally
must have a warrant supported by probable cause that “particularly
describ[es] the . . . things to be seized.” Riley v. California, 573 U.S. 373,
386 (2014). A supporting affidavit establishes probable cause for a war-
rant when it evinces a “fair probability that contraband or evidence of
a crime will be found in a particular place.” United States v. Cotto, 995
F.3d 786, 796 (10th Cir. 2021) (internal citations omitted).

     A warrant that is not particularized violates the Fourth Amend-
ment because it “vest[s] the executing officers with unbridled discre-
tion to conduct an exploratory rummaging through [the defendant’s
property] in search of criminal evidence.” Cotto, 995 F.3d at 798 (citing
United States v. Ninety-Two Thousand Four Hundred Twenty-Two Dollars &
Fifty-Seven Cents, 307 F.3d 137, 149 (3d Cir. 2002) (Alito, J.)). To be
sufficiently particular, a warrant must reasonably limit what material
law enforcement can search for and seize. United States v. Russian, 848
F.3d 1239, 1245 (10th Cir. 2017).

    Applying the particularity requirement to cell phones is difficult
and dynamic. Many, like the one at issue here, are powerful computers
that also happen to facilitate telephone calls. See Riley, 573 U.S. at 393
(describing the ever-evolving smart phone computing power and their
capacity to be used as telephones but also as “cameras, video players,
rolodexes, calendars, tape recorders, libraries, diaries, albums, televi-
sions, maps, or newspapers”). As a result, the Tenth Circuit applies the
computer search warrant particularity requirements to cell phone
search warrants too. See generally Russian, 848 F.3d at 1245. Thus, cell
phone warrants are sufficiently particular so long as they limit their
scope either to evidence of specific federal crime(s) or specific types




                                      8
of material likely located on that device. Id. (citing United States v. Chris-
tie, 717 F.3d 1156, 1165 (10th Cir. 2013)).

     b. The warrant here satisfies that standard because the preface
(first paragraph) limited the search to “[a]ll records on the Device de-
scribed in Attachment A that relate to violations of 18 U.S.C. § 2113,
namely, Bank Robbery, and involve Shawn Lamar Whitmore, Jr.” See
Doc. 50-2 at 4. That sufficiently and particularly describes what offic-
ers could search for on Whitmore’s phone. Tenth Circuit law requires
no more. Compare Voss v. Bergsgaard, 774 F.2d 402, 405 (10th Cir. 1985)
(holding the warrant overbroad because it “authorized government
agents to rummage through all of [defendant’s] files . . . and more,
seeking any information pertaining to any federal crime.”), with United
States v. Lamport, 787 F.2d 474, 476 (10th Cir. 1986) (distinguishing
Voss’s open-ended warrant where the Government “failed to pinpoint
the statutes violated or to establish that the alleged crime permeated
the business”); see also United States v. Brooks, 427 F.3d 1246, 1253 (10th
Cir. 2005) (holding a warrant valid where the heading implicitly limited
searches to evidence relating to that title).

     Defendant’s contrary proposed construction cannot prevail. He ef-
fectively suggests a hyper-literal analysis that would be more appropri-
ate for interpreting statutory text by relying on the “scope-of-subparts”
canon of construction to divorce all non-indented and unnumbered
provisions from each other. Doc. 78 at 6, 8 (arguing that “the first
subparagraph already authorized the police to seize anything on the
phone related to the bank-robbery offense”); see Doc. 50-2 at 4. But
the Tenth Circuit recognizes that practical accuracy, not technical pre-
cision, is the benchmark: “A warrant need not necessarily survive a
hyper-technical sentence diagraming and comply with the best prac-
tices of Strunk & White to satisfy the particularity requirement.” United
States v. Otero, 563 F.3d 1127, 1132 (10th Cir. 2009). Rather, the provi-
sions of the warrant must be read in context. See id. at 1133 (noting
that, in Brooks, 427 F.3d 1246, the Tenth Circuit applied a contextual
reading that “more naturally” instructed officers to limit their search
to only the federal crime at issue).

    The context and structure of the warrant confirms that the limita-
tion to the crime of bank robbery was intended to and would be rea-
sonably understood as a limit on any search. In particular, the heading
(or “preface,” as Whitmore describes it) identifies the device to be
searched, the crime at issue, and the individual involved. Doc. 50-2 at
3–5. That preface ends with the word “including” followed by a colon



                                      9
and several subsequent paragraphs separated by semi-colons. Doc. 50-
2 at 4. This structure and punctuation signals to a reasonable reader
that the heading was intended to apply to all subsequent paragraphs
that sought more specific items related to the bank robbery that
Whitmore is suspected of committing. See Brooks, 427 at 1252; contra
Doc. 78 at 6–8 (complaining that the first subsection is superfluous).

    The Tenth Circuit’s decision in Otero does not suggest a different
conclusion. Contra Doc. 78 at 10. There, the warrant at issue was
“neatly divided into two subsections: ‘ITEMS TO BE SEIZED’ and
‘COMPUTER ITEMS TO BE SEIZED.’” Otero, 563 F.3d at 1132.
The Tenth Circuit held invalid the latter subsection because, unlike the
former subsection, there was no explicit or implicit limitation on what
could be searched. Id. at 1132–33. Unlike the unlimited subsection in
the Otero warrant, the warrant here has several subsections that are, in
context, subject to the internal express limitation provided by the head-
ing or preface of the warrant that focuses on the bank robbery. That is
enough for particularity. See Brooks, 427 F.3d at 1253; cf. Otero, 563 F.3d
at 1133 (holding invalid the warrant provision authorizing the search
and seizure of “any and all information, data, devices, programs, and
other materials” because there was no explicit or implicit limitations
drawn from the preceding paragraphs).

    Tenth Circuit precedent likewise forecloses Whitmore’s concern
that searching the entire phone would permit unfettered access to his
phone’s contents (e.g., internet search history or remote storage access).
In Christie, for example, the Tenth Circuit recognized it is not feasible
to require law enforcement officials to know where to search for po-
tential evidence on a computer because suspects may attempt to dis-
guise or hide incriminating information in innocuously named files.
717 F.3d at 1166. Greater computing power on modern cell phones
amplifies that risk—evidence may be found in a variety of applications
and could include banking data, location history, messaging or social
media posts, and internet searches that might reflect planning a crime,
executing the plan, and/or avoiding capture following commission of
the crime. Cf. United States v. Loera, 923 F.3d 907, 916 (10th Cir.), cert.
denied, 140 S. Ct. 417 (2019) (noting that computers store a vast amount
of information that can be found almost anywhere on the computer);
Riley, 573 U.S. at 393–97 (describing privacy implications smart phone
applications raise and the functionalities they can provide). As a result,
the Tenth Circuit equates cell phone searches to computer searches,
Russian, 848 F.3d at 1245, and reviews a search for reasonableness after




                                    10
it occurs based on how the search was carried out rather than how the
warrant described it.3 See Loera, 923 F.3d at 917.

     Whitmore made no suggestion that the individual(s) executing the
search of his phone engaged in improper “exploratory rummaging.”
Christie, 717 F.3d at 1164; see also Loera, 923 F.3d at 917–19 (distinguish-
ing between impermissible rummaging that exceeded the search’s pur-
pose and permissible conduct that inadvertently uncovered other
crimes, including through the use of a forensic device). Instead, the
search appears to have proceeded consistently with the areas of inquiry
contained within the warrant. As a result, his particularity argument
fails.

     2. In contrast, Whitmore’s overbreadth argument does raise a
valid constitutional concern. Specifically, he contends that the affidavit
failed to mention any other robbery, much less offer facts sufficient to
establish probable cause that Whitmore was responsible for commit-
ting additional commercial robberies. Doc. 50 at 5–6; Doc. 50-1 at 21.
This is an overbreadth concern: an overly broad warrant is one that
“‘describes in both specific and inclusive generic terms what is to be
seized, but it authorizes the seizure of items as to which there is no
probable cause.’” Cotto, 995 F.3d at 798 (quoting Ninety-Two Thousand
Four Hundred Twenty-Two Dollars & Fifty-Seven Cents, 307 F.3d at 149).

    a. The warrant here is overbroad because the supporting affidavit
includes no information about Whitmore’s possible or suspected in-
volvement in any other crimes. It only describes the investigation that
led officers to believe that Whitmore robbed the Intrust Bank. Doc.
1-1, ¶¶ 8-31. While it does not purport to be a comprehensive descrip-
tion of Harvey’s knowledge about the Intrust robbery, see id. at ¶ 5, the

3 The Fifth Circuit recently took a different approach. See United States v. Morton, 984
F.3d 421 (5th Cir. 2021) (holding that a search warrant for a cell phone search is only
reasonable when there is separate probable cause to search each category of infor-
mation found on cell phones, such as text messages, photographs, video). That de-
cision, however, will be reheard by the Fifth Circuit sitting en banc in September 2021.
See 2021 WL 1990794 (May 18, 2021). A respected Fourth Amendment scholar has
suggested the approach discussed in Morton is inconsistent with Riley and the goals of
the Fourth Amendment. See Orin Kerr, Remarkable New Fifth Circuit Decision Limiting
Cell Phone Searches: Remarkable but wrong, I think -- although, in my view, the correct result in
this case for other reasons., The Volokh Conspiracy: L. Blog (January 10, 2021, 5:20 pm),
https://reason.com/volokh/2021/01/10/remarklable-new-fifth-circuit-decision-
limiting-cell-phone-searches/#. Regardless, the Tenth Circuit rule applies to this
case.




                                              11
affidavit contains no information about other crimes or why anyone
would believe Whitmore might have committed such a crime or
crimes.

     The Government does not meaningfully argue to the contrary. In-
stead, it relies on testimony Harvey gave at the suppression hearing to
suggest that, in Harvey’s experience, those capable of committing a
relatively sophisticated crime like the Intrust robbery probably com-
mitted other, less sophisticated crimes first. Doc. 74 at 5. And Harvey
testified about a few crimes committed around the same time as the
Intrust robbery that he believed Whitmore might have committed. It
is unlikely that Harvey’s speculation or hunch—without more—could
establish probable cause for these other commercial robberies. But
even assuming it might, that speculation was not contained within the
affidavit’s four corners. While it is possible Harvey provided that con-
text to the Magistrate Judge, he testified that he could not recall provid-
ing that context when applying for that warrant. That lack of support
is fatal to the Government’s position. See Illinois v. Gates, 462 U.S. 213,
239 (1983) (“An affidavit must provide the magistrate with a substan-
tial basis for determining the existence of probable cause, and . . . [s]uf-
ficient information must be presented to the magistrate to allow that
official to determine probable cause; his [or her] action cannot be a
mere ratification of the bare conclusions of others.”).

     b. When a warrant is overbroad, the “suppression of evidence
should be ‘a last resort, not a first impulse.’” Cotto, 995 F.3d at 798
(quoting United States v. Sells, 463 F.3d 1148, 154 (10th Cir. 2006)). Ra-
ther, where possible, the Tenth Circuit applies the severance doctrine,
which separates the valid from invalid provisions and admits only ma-
terials seized under the lawful provisions. Id.

     A severance analysis is a three-step endeavor. Cotto, 995 F.3d at
799. First, the Court must divide the warrant in a commonsense way.
Second, it must evaluate each section’s validity. And third, it must de-
termine whether the sections can be distinguished from one another.
Id. Practically speaking, the valid portions can be severed when each
item or describes category distinct subject matter not linked to lan-
guage of the other, improper categories and when each retains its sig-
nificance if isolated from the invalid portions. Id.

     For the first step, the best way to divide the warrant is to evaluate
its contents on a line-by-line basis. See Doc. 50-2 at 4. The parties
mostly agree. Doc. 78 at 8–10; Doc. 74 at 8. There are only ten



                                    12
subsections and all fall under the single, overriding preface describing
the bank robbery that Whitmore is alleged to have committed. Doc.
50-2 at 4.

    Second, determining each subsection’s validity is not difficult be-
cause all but two of the subsections are focused on bank robbery. The
two that are not seeking information about the bank robbery are fo-
cused on other commercial robberies. Doc. 50-2 at 4. These two pro-
visions are invalid because they lack any support in the affidavit and
are not logically related to, or derivative of, the bank robbery. Contra
Doc. 74 at 5–6.

     In contrast, the affidavit amply supports probable cause for the
eight other subsections. Not only does Harvey credit his knowledge
and training for leading him to conclude that individuals committing
crimes frequently use their cell phones to plan, communicate, and
avoid detection, but the affidavit also describes how the Intrust robber
used his phone during the robbery to communicate with someone out-
side the bank and how law enforcement tied this particular phone to
Whitmore. Doc. 50-1, ¶¶ 1–30. That is enough to satisfy the constitu-
tional requirements for the other eight subsections. See United States v.
Knox, 883 F.3d 1262, 1275 (10th Cir. 2018) (describing the “fair prob-
ability” probable cause standard for issuing a warrant).

    Third, distinguishing the subsections is simple. All but two seek
evidence pertaining to the Intrust robbery. Because the two provisions
concerning the other commercial robberies are unlinked to either the
bank robb8899ery or the other eight valid subsections, those two are
severable. See Cotto, 995 F.3d at 800 (citing Sells, 463 F.3d at 1158) (not-
ing that severance is possible only where the invalid portions do not
“so predominate the warrant that [it] in essence authorizes a general,
exploratory rummaging in a person’s belongings.”). As a result, any
evidence seized under those two subsections must be suppressed. Id.
at 798.

    The good-faith exception cannot save the evidence of other rob-
beries obtained from this warrant. See Cotto, 995 F.3d at 796 (citing
Knox, 883 F.3d at 1273); see also Doc. 74 at 6. That exception does not
apply when the supporting affidavit is completely devoid of factual
support, see United States v. Henderson, 595 F.3d 1198, 1201–02 (10th Cir.
2010), which the Government concedes is the situation here in regard
to other robberies, Doc. 74 at 6. That is not to say that the officers
executing the search engaged in bad faith. Instead, Harvey’s testimony



                                    13
suggested the failure to provide factual support in the affidavit was an
oversight. While the threshold for overcoming the presumption of an
officer’s good faith is justifiably high, Messerschmidt v. Millender, 565 U.S.
535, 547 (2012), its application cannot exist to excuse a total absence
of support to search for unrelated criminal conduct. See Knox, 883 F.3d
at 1273 (holding courts cannot consider new information that was un-
disclosed to the issuing magistrate when considering the good-faith ex-
ception).

                                  III

     Whitmore’s Motion to Exclude evidence (Doc. 47) is DENIED.
Whitmore’s Motion to Suppress evidence (Doc. 49) obtained from his
cell phone is GRANTED in part and DENIED in part. The two sub-
sections relating to the search for evidence of other robberies are over-
broad and must be severed.

    It is so ordered.



Date: June 24, 2021                         s/ Toby Crouse

                                           Toby Crouse
                                           United States District Judge




                                     14
